
	

113 HCON 96 PCS: Establishing the budget for the United States Government for fiscal year 2015 and setting forth appropriate budgetary levels for fiscal years 2016 through 2024.
U.S. House of Representatives
2014-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		Calendar No. 365113th CONGRESS
		2d Session
		H. CON. RES. 96
		IN THE SENATE OF THE UNITED STATES
		April 11, 2014Received and referred to the Committee on the Budget; committee discharged pursuant to Section 300 of the Congressional Budget Act; placed on the
			 calendarCONCURRENT RESOLUTION
		Establishing the budget for the United States Government for fiscal year 2015 and setting forth
			 appropriate budgetary levels for fiscal years 2016 through 2024.
	
	
		1.Concurrent resolution on the budget for fiscal year 2015
			(a)DeclarationThe Congress determines and declares that this concurrent resolution establishes the budget for
			 fiscal year 2015 and sets forth appropriate budgetary levels for fiscal
			 years 2016 through 2024.
			(b)Table of ContentsThe table of contents for this concurrent resolution is as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year 2015.
					Title I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Major functional categories.
					Title II—Recommended Long-Term Levels
					Sec. 201. Long-term budgeting.
					Title III—Reserve funds
					Sec. 301. Reserve fund for the repeal of the 2010 health care laws.
					Sec. 302. Deficit-neutral reserve fund for the reform of the 2010 health care laws.
					Sec. 303. Deficit-neutral reserve fund related to the Medicare provisions of the 2010 health care
			 laws.
					Sec. 304. Deficit-neutral reserve fund for the sustainable growth rate of the Medicare program.
					Sec. 305. Deficit-neutral reserve fund for reforming the tax code.
					Sec. 306. Deficit-neutral reserve fund for trade agreements.
					Sec. 307. Deficit-neutral reserve fund for revenue measures.
					Sec. 308. Deficit-neutral reserve fund for rural counties and schools.
					Sec. 309. Deficit-neutral reserve fund for transportation.
					Sec. 310. Deficit-neutral reserve fund to reduce poverty and increase opportunity and upward
			 mobility.
					Title IV—Estimates of direct spending
					Sec. 401. Direct spending.
					Title V—Budget Enforcement
					Sec. 501. Limitation on advance appropriations.
					Sec. 502. Concepts and definitions.
					Sec. 503. Adjustments of aggregates, allocations, and appropriate budgetary levels.
					Sec. 504. Limitation on long-term spending.
					Sec. 505. Budgetary treatment of certain transactions.
					Sec. 506. Application and effect of changes in allocations and aggregates.
					Sec. 507. Congressional Budget Office estimates.
					Sec. 508. Transfers from the general fund of the Treasury to the Highway Trust Fund that increase
			 public indebtedness.
					Sec. 509. Separate allocation for overseas contingency operations/global war on terrorism.
					Sec. 510. Exercise of rulemaking powers.
					Title VI—Policy statements
					Sec. 601. Policy statement on economic growth and job creation.
					Sec. 602. Policy statement on tax reform.
					Sec. 603. Policy statement on replacing the President’s health care law.
					Sec. 604. Policy statement on Medicare.
					Sec. 605. Policy statement on Social Security.
					Sec. 606. Policy statement on higher education and workforce development opportunity.
					Sec. 607. Policy statement on deficit reduction through the cancellation of unobligated balances.
					Sec. 608. Policy statement on responsible stewardship of taxpayer dollars.
					Sec. 609. Policy statement on deficit reduction through the reduction of unnecessary and wasteful
			 spending.
					Sec. 610. Policy statement on unauthorized spending.
					Sec. 611. Policy statement on Federal regulatory policy.
					Sec. 612. Policy statement on trade.
					Sec. 613. No budget, no pay.
			IRecommended levels and amounts
			101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2015 through 2024:
				(1)Federal revenuesFor purposes of the enforcement of this concurrent resolution:
					(A)The recommended levels of Federal revenues are as follows:Fiscal year 2015: $2,533,841,000,000.Fiscal year 2016: $2,676,038,000,000.Fiscal year 2017: $2,789,423,000,000.Fiscal year 2018: $2,890,308,000,000.Fiscal year 2019: $3,014,685,000,000.Fiscal year 2020: $3,148,637,000,000.Fiscal year 2021: $3,294,650,000,000.Fiscal year 2022: $3,456,346,000,000.Fiscal year 2023: $3,626,518,000,000.Fiscal year 2024: $3,807,452,000,000.
					(B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2015: $0.Fiscal year 2016: $0.Fiscal year 2017: $0.Fiscal year 2018: $0.Fiscal year 2019: $0.Fiscal year 2020: $0.Fiscal year 2021: $0.Fiscal year 2022: $0.Fiscal year 2023: $0.Fiscal year 2024: $0.
					(2)New budget authorityFor purposes of the enforcement of this concurrent resolution, the appropriate levels of total new
			 budget authority are as follows:Fiscal year 2015: $2,842,226,000,000.Fiscal year 2016: $2,858,059,000,000.Fiscal year 2017: $2,957,321,000,000.Fiscal year 2018: $3,059,410,000,000.Fiscal year 2019: $3,210,987,000,000.Fiscal year 2020: $3,360,435,000,000.Fiscal year 2021: $3,460,524,000,000.Fiscal year 2022: $3,587,380,000,000.Fiscal year 2023: $3,660,151,000,000.Fiscal year 2024: $3,706,695,000,000.
				(3)Budget outlaysFor purposes of the enforcement of this concurrent resolution, the appropriate levels of total
			 budget outlays are as follows:Fiscal year 2015: $2,920,026,000,000.Fiscal year 2016: $2,889,484,000,000.Fiscal year 2017: $2,949,261,000,000.Fiscal year 2018: $3,034,773,000,000.Fiscal year 2019: $3,185,472,000,000.Fiscal year 2020: $3,320,927,000,000.Fiscal year 2021: $3,433,392,000,000.Fiscal year 2022: $3,577,963,000,000.Fiscal year 2023: $3,632,642,000,000.Fiscal year 2024: $3,676,374,000,000.
				(4)Deficits (on-budget)For purposes of the enforcement of this concurrent resolution, the amounts of the deficits
			 (on-budget) are as follows:Fiscal year 2015: -$386,186,000,000.Fiscal year 2016: -$213,446,000,000.Fiscal year 2017: -$159,838,000,000.Fiscal year 2018: -$144,466,000,000.Fiscal year 2019: -$170,787,000,000.Fiscal year 2020: -$172,290,000,000.Fiscal year 2021: -$138,741,000,000.Fiscal year 2022: -$121,617,000,000.Fiscal year 2023: -$6,124,000,000.Fiscal year 2024: $131,078,000,000.
				(5)Debt subject to limitThe appropriate levels of the public debt are as follows:Fiscal year 2015: $18,304,357,000,000.Fiscal year 2016: $18,627,533,000,000.Fiscal year 2017: $19,172,590,000,000.Fiscal year 2018: $19,411,553,000,000.Fiscal year 2019: $19,773,917,000,000.Fiscal year 2020: $20,227,349,000,000.Fiscal year 2021: $20,449,374,000,000.Fiscal year 2022: $20,822,448,000,000.Fiscal year 2023: $20,981,807,000,000.Fiscal year 2024: $21,089,365,000,000.
				(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2015: $13,213,000,000,000.Fiscal year 2016: $13,419,000,000,000.Fiscal year 2017: $13,800,000,000,000.Fiscal year 2018: $13,860,000,000,000.Fiscal year 2019: $14,080,000,000,000.Fiscal year 2020: $14,427,000,000,000.Fiscal year 2021: $14,579,000,000,000.Fiscal year 2022: $14,940,000,000,000.Fiscal year 2023: $15,080,000,000,000.Fiscal year 2024: $15,176,000,000,000.
				102.Major functional categoriesThe Congress determines and declares that the appropriate levels of new budget authority and
			 outlays for fiscal years 2015 through 2024 for each major functional
			 category are:
				(1)National Defense (050):
					Fiscal year 2015:
					(A)New budget authority, $528,927,000,000.
					(B)Outlays, $566,503,000,000.
					Fiscal year 2016:
					(A)New budget authority, $573,792,000,000.
					(B)Outlays, $573,064,000,000.
					Fiscal year 2017:
					(A)New budget authority, $597,895,000,000.
					(B)Outlays, $584,252,000,000.
					Fiscal year 2018:
					(A)New budget authority, $611,146,000,000.
					(B)Outlays, $593,795,000,000.
					Fiscal year 2019:
					(A)New budget authority, $624,416,000,000.
					(B)Outlays, $611,902,000,000.
					Fiscal year 2020:
					(A)New budget authority, $638,697,000,000.
					(B)Outlays, $626,175,000,000.
					Fiscal year 2021:
					(A)New budget authority, $653,001,000,000.
					(B)Outlays, $640,499,000,000.
					Fiscal year 2022:
					(A)New budget authority, $669,967,000,000.
					(B)Outlays, $661,181,000,000.
					Fiscal year 2023:
					(A)New budget authority, $687,393,000,000.
					(B)Outlays, $672,922,000,000.
					Fiscal year 2024:
					(A)New budget authority, $706,218,000,000.
					(B)Outlays, $685,796,000,000.
					(2)International Affairs (150):
					Fiscal year 2015:
					(A)New budget authority, $38,695,000,000.
					(B)Outlays, $39,029,000,000.
					Fiscal year 2016:
					(A)New budget authority, $39,734,000,000.
					(B)Outlays, $37,976,000,000.
					Fiscal year 2017:
					(A)New budget authority, $40,642,000,000.
					(B)Outlays, $38,229,000,000.
					Fiscal year 2018:
					(A)New budget authority, $41,589,000,000.
					(B)Outlays, $38,822,000,000.
					Fiscal year 2019:
					(A)New budget authority, $42,513,000,000.
					(B)Outlays, $39,553,000,000.
					Fiscal year 2020:
					(A)New budget authority, $43,497,000,000.
					(B)Outlays, $40,114,000,000.
					Fiscal year 2021:
					(A)New budget authority, $44,004,000,000.
					(B)Outlays, $40,701,000,000.
					Fiscal year 2022:
					(A)New budget authority, $45,271,000,000.
					(B)Outlays, $41,749,000,000.
					Fiscal year 2023:
					(A)New budget authority, $46,287,000,000.
					(B)Outlays, $42,667,000,000.
					Fiscal year 2024:
					(A)New budget authority, $47,349,000,000.
					(B)Outlays, $43,624,000,000.
					(3)General Science, Space, and Technology (250):
					Fiscal year 2015:
					(A)New budget authority, $27,941,000,000.
					(B)Outlays, $27,927,000,000.
					Fiscal year 2016:
					(A)New budget authority, $28,493,000,000.
					(B)Outlays, $28,240,000,000.
					Fiscal year 2017:
					(A)New budget authority, $29,113,000,000.
					(B)Outlays, $28,750,000,000.
					Fiscal year 2018:
					(A)New budget authority, $29,764,000,000.
					(B)Outlays, $29,350,000,000.
					Fiscal year 2019:
					(A)New budget authority, $30,413,000,000.
					(B)Outlays, $29,938,000,000.
					Fiscal year 2020:
					(A)New budget authority, $31,096,000,000.
					(B)Outlays, $30,589,000,000.
					Fiscal year 2021:
					(A)New budget authority, $31,782,000,000.
					(B)Outlays, $31,174,000,000.
					Fiscal year 2022:
					(A)New budget authority, $32,493,000,000.
					(B)Outlays, $31,870,000,000.
					Fiscal year 2023:
					(A)New budget authority, $33,210,000,000.
					(B)Outlays, $32,576,000,000.
					Fiscal year 2024:
					(A)New budget authority, $33,955,000,000.
					(B)Outlays, $33,304,000,000.
					(4)Energy (270):
					Fiscal year 2015:
					(A)New budget authority, $4,228,000,000.
					(B)Outlays, $5,751,000,000.
					Fiscal year 2016:
					(A)New budget authority, $3,820,000,000.
					(B)Outlays, $3,416,000,000.
					Fiscal year 2017:
					(A)New budget authority, $2,048,000,000.
					(B)Outlays, $1,400,000,000.
					Fiscal year 2018:
					(A)New budget authority, $1,762,000,000.
					(B)Outlays, $1,192,000,000.
					Fiscal year 2019:
					(A)New budget authority, $1,788,000,000.
					(B)Outlays, $1,278,000,000.
					Fiscal year 2020:
					(A)New budget authority, $1,851,000,000.
					(B)Outlays, $1,384,000,000.
					Fiscal year 2021:
					(A)New budget authority, -$16,000,000.
					(B)Outlays, -$346,000,000.
					Fiscal year 2022:
					(A)New budget authority, -$1,018,000,000.
					(B)Outlays, -$1,283,000,000.
					Fiscal year 2023:
					(A)New budget authority, -$1,914,000,000.
					(B)Outlays, -$2,188,000,000.
					Fiscal year 2024:
					(A)New budget authority, -$6,113,000,000.
					(B)Outlays, -$6,699,000,000.
					(5)Natural Resources and Environment (300):
					Fiscal year 2015:
					(A)New budget authority, $34,289,000,000.
					(B)Outlays, $39,311,000,000.
					Fiscal year 2016:
					(A)New budget authority, $34,491,000,000.
					(B)Outlays, $37,747,000,000.
					Fiscal year 2017:
					(A)New budget authority, $35,077,000,000.
					(B)Outlays, $36,204,000,000.
					Fiscal year 2018:
					(A)New budget authority, $33,047,000,000.
					(B)Outlays, $33,316,000,000.
					Fiscal year 2019:
					(A)New budget authority, $36,859,000,000.
					(B)Outlays, $36,779,000,000.
					Fiscal year 2020:
					(A)New budget authority, $38,169,000,000.
					(B)Outlays, $37,877,000,000.
					Fiscal year 2021:
					(A)New budget authority, $36,428,000,000.
					(B)Outlays, $36,379,000,000.
					Fiscal year 2022:
					(A)New budget authority, $38,979,000,000.
					(B)Outlays, $38,749,000,000.
					Fiscal year 2023:
					(A)New budget authority, $39,927,000,000.
					(B)Outlays, $39,733,000,000.
					Fiscal year 2024:
					(A)New budget authority, $40,592,000,000.
					(B)Outlays, $39,752,000,000.
					(6)Agriculture (350):
					Fiscal year 2015:
					(A)New budget authority, $19,042,000,000.
					(B)Outlays, $19,556,000,000.
					Fiscal year 2016:
					(A)New budget authority, $22,506,000,000.
					(B)Outlays, $22,313,000,000.
					Fiscal year 2017:
					(A)New budget authority, $20,527,000,000.
					(B)Outlays, $19,992,000,000.
					Fiscal year 2018:
					(A)New budget authority, $18,506,000,000.
					(B)Outlays, $17,883,000,000.
					Fiscal year 2019:
					(A)New budget authority, $18,654,000,000.
					(B)Outlays, $17,970,000,000.
					Fiscal year 2020:
					(A)New budget authority, $19,008,000,000.
					(B)Outlays, $18,440,000,000.
					Fiscal year 2021:
					(A)New budget authority, $19,263,000,000.
					(B)Outlays, $18,763,000,000.
					Fiscal year 2022:
					(A)New budget authority, $19,764,000,000.
					(B)Outlays, $19,249,000,000.
					Fiscal year 2023:
					(A)New budget authority, $20,017,000,000.
					(B)Outlays, $19,516,000,000.
					Fiscal year 2024:
					(A)New budget authority, $20,635,000,000.
					(B)Outlays, $20,131,000,000.
					(7)Commerce and Housing Credit (370):
					Fiscal year 2015:
					(A)New budget authority, -$3,239,000,000.
					(B)Outlays, -$14,762,000,000.
					Fiscal year 2016:
					(A)New budget authority, -$4,518,000,000.
					(B)Outlays, -$18,633,000,000.
					Fiscal year 2017:
					(A)New budget authority, -$7,672,000,000.
					(B)Outlays, -$23,217,000,000.
					Fiscal year 2018:
					(A)New budget authority, -$7,385,000,000.
					(B)Outlays, -$24,136,000,000.
					Fiscal year 2019:
					(A)New budget authority, -$6,658,000,000.
					(B)Outlays, -$28,258,000,000.
					Fiscal year 2020:
					(A)New budget authority, -$3,937,000,000.
					(B)Outlays, -$26,052,000,000.
					Fiscal year 2021:
					(A)New budget authority, -$4,034,000,000.
					(B)Outlays, -$20,982,000,000.
					Fiscal year 2022:
					(A)New budget authority, -$4,794,000,000.
					(B)Outlays, -$23,197,000,000.
					Fiscal year 2023:
					(A)New budget authority, -$5,073,000,000.
					(B)Outlays, -$24,597,000,000.
					Fiscal year 2024:
					(A)New budget authority, -$5,118,000,000.
					(B)Outlays, -$25,793,000,000.
					(8)Transportation (400):
					Fiscal year 2015:
					(A)New budget authority, $34,713,000,000.
					(B)Outlays, $80,659,000,000.
					Fiscal year 2016:
					(A)New budget authority, $68,529,000,000.
					(B)Outlays, $69,907,000,000.
					Fiscal year 2017:
					(A)New budget authority, $74,454,000,000.
					(B)Outlays, $75,199,000,000.
					Fiscal year 2018:
					(A)New budget authority, $75,978,000,000.
					(B)Outlays, $77,558,000,000.
					Fiscal year 2019:
					(A)New budget authority, $77,501,000,000.
					(B)Outlays, $78,163,000,000.
					Fiscal year 2020:
					(A)New budget authority, $78,373,000,000.
					(B)Outlays, $79,056,000,000.
					Fiscal year 2021:
					(A)New budget authority, $79,369,000,000.
					(B)Outlays, $80,231,000,000.
					Fiscal year 2022:
					(A)New budget authority, $80,529,000,000.
					(B)Outlays, $81,409,000,000.
					Fiscal year 2023:
					(A)New budget authority, $81,829,000,000.
					(B)Outlays, $82,872,000,000.
					Fiscal year 2024:
					(A)New budget authority, $83,353,000,000.
					(B)Outlays, $84,024,000,000.
					(9)Community and Regional Development (450):
					Fiscal year 2015:
					(A)New budget authority, $14,556,000,000.
					(B)Outlays, $23,608,000,000.
					Fiscal year 2016:
					(A)New budget authority, $15,303,000,000.
					(B)Outlays, $21,425,000,000.
					Fiscal year 2017:
					(A)New budget authority, $15,269,000,000.
					(B)Outlays, $19,292,000,000.
					Fiscal year 2018:
					(A)New budget authority, $15,414,000,000.
					(B)Outlays, $17,840,000,000.
					Fiscal year 2019:
					(A)New budget authority, $15,387,000,000.
					(B)Outlays, $16,841,000,000.
					Fiscal year 2020:
					(A)New budget authority, $15,283,000,000.
					(B)Outlays, $16,008,000,000.
					Fiscal year 2021:
					(A)New budget authority, $15,421,000,000.
					(B)Outlays, $14,679,000,000.
					Fiscal year 2022:
					(A)New budget authority, $15,658,000,000.
					(B)Outlays, $13,408,000,000.
					Fiscal year 2023:
					(A)New budget authority, $15,954,000,000.
					(B)Outlays, $13,490,000,000.
					Fiscal year 2024:
					(A)New budget authority, $16,302,000,000.
					(B)Outlays, $13,910,000,000.
					(10)Education, Training, Employment, and Social Services (500):
					Fiscal year 2015:
					(A)New budget authority, $73,908,000,000.
					(B)Outlays, $91,759,000,000.
					Fiscal year 2016:
					(A)New budget authority, $82,372,000,000.
					(B)Outlays, $84,521,000,000.
					Fiscal year 2017:
					(A)New budget authority, $86,699,000,000.
					(B)Outlays, $87,137,000,000.
					Fiscal year 2018:
					(A)New budget authority, $89,536,000,000.
					(B)Outlays, $89,808,000,000.
					Fiscal year 2019:
					(A)New budget authority, $85,278,000,000.
					(B)Outlays, $86,074,000,000.
					Fiscal year 2020:
					(A)New budget authority, $86,555,000,000.
					(B)Outlays, $87,130,000,000.
					Fiscal year 2021:
					(A)New budget authority, $87,749,000,000.
					(B)Outlays, $88,403,000,000.
					Fiscal year 2022:
					(A)New budget authority, $89,167,000,000.
					(B)Outlays, $89,839,000,000.
					Fiscal year 2023:
					(A)New budget authority, $90,661,000,000.
					(B)Outlays, $91,360,000,000.
					Fiscal year 2024:
					(A)New budget authority, $92,094,000,000.
					(B)Outlays, $92,926,000,000.
					(11)Health (550):
					Fiscal year 2015:
					(A)New budget authority, $419,799,000,000.
					(B)Outlays, $416,573,000,000.
					Fiscal year 2016:
					(A)New budget authority, $367,238,000,000.
					(B)Outlays, $370,205,000,000.
					Fiscal year 2017:
					(A)New budget authority, $377,752,000,000.
					(B)Outlays, $375,839,000,000.
					Fiscal year 2018:
					(A)New budget authority, $376,732,000,000.
					(B)Outlays, $377,346,000,000.
					Fiscal year 2019:
					(A)New budget authority, $390,437,000,000.
					(B)Outlays, $390,404,000,000.
					Fiscal year 2020:
					(A)New budget authority, $415,814,000,000.
					(B)Outlays, $405,309,000,000.
					Fiscal year 2021:
					(A)New budget authority, $419,124,000,000.
					(B)Outlays, $418,298,000,000.
					Fiscal year 2022:
					(A)New budget authority, $433,512,000,000.
					(B)Outlays, $432,149,000,000.
					Fiscal year 2023:
					(A)New budget authority, $449,181,000,000.
					(B)Outlays, $447,991,000,000.
					Fiscal year 2024:
					(A)New budget authority, $472,300,000,000.
					(B)Outlays, $471,312,000,000.
					(12)Medicare (570):
					Fiscal year 2015:
					(A)New budget authority, $519,196,000,000.
					(B)Outlays, $519,407,000,000.
					Fiscal year 2016:
					(A)New budget authority, $558,895,000,000.
					(B)Outlays, $558,964,000,000.
					Fiscal year 2017:
					(A)New budget authority, $570,144,000,000.
					(B)Outlays, $570,341,000,000.
					Fiscal year 2018:
					(A)New budget authority, $590,695,000,000.
					(B)Outlays, $591,117,000,000.
					Fiscal year 2019:
					(A)New budget authority, $651,579,000,000.
					(B)Outlays, $651,878,000,000.
					Fiscal year 2020:
					(A)New budget authority, $692,307,000,000.
					(B)Outlays, $692,644,000,000.
					Fiscal year 2021:
					(A)New budget authority, $737,455,000,000.
					(B)Outlays, $738,042,000,000.
					Fiscal year 2022:
					(A)New budget authority, $815,257,000,000.
					(B)Outlays, $817,195,000,000.
					Fiscal year 2023:
					(A)New budget authority, $836,296,000,000.
					(B)Outlays, $837,883,000,000.
					Fiscal year 2024:
					(A)New budget authority, $859,011,000,000.
					(B)Outlays, $866,262,000,000.
					(13)Income Security (600):
					Fiscal year 2015:
					(A)New budget authority, $505,729,000,000.
					(B)Outlays, $505,032,000,000.
					Fiscal year 2016:
					(A)New budget authority, $487,645,000,000.
					(B)Outlays, $490,122,000,000.
					Fiscal year 2017:
					(A)New budget authority, $489,766,000,000.
					(B)Outlays, $487,105,000,000.
					Fiscal year 2018:
					(A)New budget authority, $492,129,000,000.
					(B)Outlays, $484,280,000,000.
					Fiscal year 2019:
					(A)New budget authority, $493,996,000,000.
					(B)Outlays, $490,014,000,000.
					Fiscal year 2020:
					(A)New budget authority, $512,717,000,000.
					(B)Outlays, $508,689,000,000.
					Fiscal year 2021:
					(A)New budget authority, $520,016,000,000.
					(B)Outlays, $515,475,000,000.
					Fiscal year 2022:
					(A)New budget authority, $529,438,000,000.
					(B)Outlays, $529,111,000,000.
					Fiscal year 2023:
					(A)New budget authority, $530,839,000,000.
					(B)Outlays, $525,624,000,000.
					Fiscal year 2024:
					(A)New budget authority, $525,701,000,000.
					(B)Outlays, $515,225,000,000.
					(14)Social Security (650):
					Fiscal year 2015:
					(A)New budget authority, $31,442,000,000.
					(B)Outlays, $31,517,000,000.
					Fiscal year 2016:
					(A)New budget authority, $34,245,000,000.
					(B)Outlays, $34,283,000,000.
					Fiscal year 2017:
					(A)New budget authority, $37,133,000,000.
					(B)Outlays, $37,133,000,000.
					Fiscal year 2018:
					(A)New budget authority, $40,138,000,000.
					(B)Outlays, $40,138,000,000.
					Fiscal year 2019:
					(A)New budget authority, $43,383,000,000.
					(B)Outlays, $43,383,000,000.
					Fiscal year 2020:
					(A)New budget authority, $46,747,000,000.
					(B)Outlays, $46,747,000,000.
					Fiscal year 2021:
					(A)New budget authority, $50,255,000,000.
					(B)Outlays, $50,255,000,000.
					Fiscal year 2022:
					(A)New budget authority, $53,941,000,000.
					(B)Outlays, $53,941,000,000.
					Fiscal year 2023:
					(A)New budget authority, $57,800,000,000.
					(B)Outlays, $57,800,000,000.
					Fiscal year 2024:
					(A)New budget authority, $58,441,000,000.
					(B)Outlays, $58,441,000,000.
					(15)Veterans Benefits and Services (700):
					Fiscal year 2015:
					(A)New budget authority, $153,027,000,000.
					(B)Outlays, $152,978,000,000.
					Fiscal year 2016:
					(A)New budget authority, $164,961,000,000.
					(B)Outlays, $164,807,000,000.
					Fiscal year 2017:
					(A)New budget authority, $163,858,000,000.
					(B)Outlays, $163,269,000,000.
					Fiscal year 2018:
					(A)New budget authority, $162,388,000,000.
					(B)Outlays, $161,646,000,000.
					Fiscal year 2019:
					(A)New budget authority, $174,305,000,000.
					(B)Outlays, $173,499,000,000.
					Fiscal year 2020:
					(A)New budget authority, $179,269,000,000.
					(B)Outlays, $178,380,000,000.
					Fiscal year 2021:
					(A)New budget authority, $183,571,000,000.
					(B)Outlays, $182,676,000,000.
					Fiscal year 2022:
					(A)New budget authority, $195,680,000,000.
					(B)Outlays, $194,719,000,000.
					Fiscal year 2023:
					(A)New budget authority, $192,458,000,000.
					(B)Outlays, $191,491,000,000.
					Fiscal year 2024:
					(A)New budget authority, $189,292,000,000.
					(B)Outlays, $188,262,000,000.
					(16)Administration of Justice (750):
					Fiscal year 2015:
					(A)New budget authority, $54,011,000,000.
					(B)Outlays, $54,250,000,000.
					Fiscal year 2016:
					(A)New budget authority, $56,932,000,000.
					(B)Outlays, $56,298,000,000.
					Fiscal year 2017:
					(A)New budget authority, $56,770,000,000.
					(B)Outlays, $58,319,000,000.
					Fiscal year 2018:
					(A)New budget authority, $58,405,000,000.
					(B)Outlays, $59,095,000,000.
					Fiscal year 2019:
					(A)New budget authority, $60,239,000,000.
					(B)Outlays, $60,501,000,000.
					Fiscal year 2020:
					(A)New budget authority, $62,146,000,000.
					(B)Outlays, $61,649,000,000.
					Fiscal year 2021:
					(A)New budget authority, $64,263,000,000.
					(B)Outlays, $63,734,000,000.
					Fiscal year 2022:
					(A)New budget authority, $66,967,000,000.
					(B)Outlays, $66,411,000,000.
					Fiscal year 2023:
					(A)New budget authority, $69,031,000,000.
					(B)Outlays, $68,455,000,000.
					Fiscal year 2024:
					(A)New budget authority, $71,166,000,000.
					(B)Outlays, $70,568,000,000.
					(17)General Government (800):
					Fiscal year 2015:
					(A)New budget authority, $23,710,000,000.
					(B)Outlays, $23,618,000,000.
					Fiscal year 2016:
					(A)New budget authority, $23,064,000,000.
					(B)Outlays, $22,826,000,000.
					Fiscal year 2017:
					(A)New budget authority, $21,587,000,000.
					(B)Outlays, $21,674,000,000.
					Fiscal year 2018:
					(A)New budget authority, $23,269,000,000.
					(B)Outlays, $22,973,000,000.
					Fiscal year 2019:
					(A)New budget authority, $24,040,000,000.
					(B)Outlays, $23,582,000,000.
					Fiscal year 2020:
					(A)New budget authority, $24,759,000,000.
					(B)Outlays, $24,331,000,000.
					Fiscal year 2021:
					(A)New budget authority, $25,556,000,000.
					(B)Outlays, $25,139,000,000.
					Fiscal year 2022:
					(A)New budget authority, $26,353,000,000.
					(B)Outlays, $25,939,000,000.
					Fiscal year 2023:
					(A)New budget authority, $27,097,000,000.
					(B)Outlays, $26,691,000,000.
					Fiscal year 2024:
					(A)New budget authority, $27,912,000,000.
					(B)Outlays, $27,491,000,000.
					(18)Net Interest (900):
					Fiscal year 2015:
					(A)New budget authority, $365,987,000,000.
					(B)Outlays, $365,987,000,000.
					Fiscal year 2016:
					(A)New budget authority, $416,238,000,000.
					(B)Outlays, $416,238,000,000.
					Fiscal year 2017:
					(A)New budget authority, $482,228,000,000.
					(B)Outlays, $482,228,000,000.
					Fiscal year 2018:
					(A)New budget authority, $553,820,000,000.
					(B)Outlays, $553,820,000,000.
					Fiscal year 2019:
					(A)New budget authority, $611,852,000,000.
					(B)Outlays, $611,852,000,000.
					Fiscal year 2020:
					(A)New budget authority, $659,310,000,000.
					(B)Outlays, $659,310,000,000.
					Fiscal year 2021:
					(A)New budget authority, $693,159,000,000.
					(B)Outlays, $693,159,000,000.
					Fiscal year 2022:
					(A)New budget authority, $723,805,000,000.
					(B)Outlays, $723,805,000,000.
					Fiscal year 2023:
					(A)New budget authority, $751,215,000,000.
					(B)Outlays, $751,215,000,000.
					Fiscal year 2024:
					(A)New budget authority, $770,124,000,000.
					(B)Outlays, $770,124,000,000.
					(19)Allowances (920):
					Fiscal year 2015:
					(A)New budget authority, -$36,364,000,000.
					(B)Outlays, -$22,676,000,000.
					Fiscal year 2016:
					(A)New budget authority, -$47,825,000,000.
					(B)Outlays, -$36,706,000,000.
					Fiscal year 2017:
					(A)New budget authority, -$51,416,000,000.
					(B)Outlays, -$45,014,000,000.
					Fiscal year 2018:
					(A)New budget authority, -$54,566,000,000.
					(B)Outlays, -$49,571,000,000.
					Fiscal year 2019:
					(A)New budget authority, -$56,672,000,000.
					(B)Outlays, -$53,542,000,000.
					Fiscal year 2020:
					(A)New budget authority, -$61,825,000,000.
					(B)Outlays, -$58,102,000,000.
					Fiscal year 2021:
					(A)New budget authority, -$64,552,000,000.
					(B)Outlays, -$61,040,000,000.
					Fiscal year 2022:
					(A)New budget authority, -$66,871,000,000.
					(B)Outlays, -$63,946,000,000.
					Fiscal year 2023:
					(A)New budget authority, -$68,992,000,000.
					(B)Outlays, -$66,322,000,000.
					Fiscal year 2024:
					(A)New budget authority, -$65,972,000,000.
					(B)Outlays, -$64,338,000,000.
					(20)Government-wide savings (930):
					Fiscal year 2015:
					(A)New budget authority, $25,904,000,000.
					(B)Outlays, $20,052,000,000.
					Fiscal year 2016:
					(A)New budget authority, -$14,151,000,000.
					(B)Outlays, -$1,701,000,000.
					Fiscal year 2017:
					(A)New budget authority, -$30,525,000,000.
					(B)Outlays, -$17,482,000,000.
					Fiscal year 2018:
					(A)New budget authority, -$38,302,000,000.
					(B)Outlays, -$27,789,000,000.
					Fiscal year 2019:
					(A)New budget authority, -$46,446,000,000.
					(B)Outlays, -$35,547,000,000.
					Fiscal year 2020:
					(A)New budget authority, -$55,559,000,000.
					(B)Outlays, -$44,608,000,000.
					Fiscal year 2021:
					(A)New budget authority, -$63,060,000,000.
					(B)Outlays, -$53,317,000,000.
					Fiscal year 2022:
					(A)New budget authority, -$75,189,000,000.
					(B)Outlays, -$64,007,000,000.
					Fiscal year 2023:
					(A)New budget authority, -$87,334,000,000.
					(B)Outlays, -$75,209,000,000.
					Fiscal year 2024:
					(A)New budget authority, -$117,125,000,000.
					(B)Outlays, -$96,353,000,000.
					(21)Undistributed Offsetting Receipts (950):
					Fiscal year 2015:
					(A)New budget authority, -$78,632,000,000.
					(B)Outlays, -$78,632,000,000.
					Fiscal year 2016:
					(A)New budget authority, -$83,652,000,000.
					(B)Outlays, -$83,652,000,000.
					Fiscal year 2017:
					(A)New budget authority, -$83,974,000,000.
					(B)Outlays, -$83,974,000,000.
					Fiscal year 2018:
					(A)New budget authority, -$84,602,000,000.
					(B)Outlays, -$84,602,000,000.
					Fiscal year 2019:
					(A)New budget authority, -$91,824,000,000.
					(B)Outlays, -$91,824,000,000.
					Fiscal year 2020:
					(A)New budget authority, -$93,787,000,000.
					(B)Outlays, -$93,787,000,000.
					Fiscal year 2021:
					(A)New budget authority, -$98,176,000,000.
					(B)Outlays, -$98,176,000,000.
					Fiscal year 2022:
					(A)New budget authority, -$101,529,000,000.
					(B)Outlays, -$101,529,000,000.
					Fiscal year 2023:
					(A)New budget authority, -$105,731,000,000.
					(B)Outlays, -$105,731,000,000.
					Fiscal year 2024:
					(A)New budget authority, -$113,422,000,000.
					(B)Outlays, -$113,422,000,000.
					(22)Overseas Contingency Operations/Global War on Terrorism (970):
					Fiscal year 2015:
					(A)New budget authority, $85,357,000,000.
					(B)Outlays, $52,580,000,000.
					Fiscal year 2016:
					(A)New budget authority, $29,946,000,000.
					(B)Outlays, $37,823,000,000.
					Fiscal year 2017:
					(A)New budget authority, $29,946,000,000.
					(B)Outlays, $32,585,000,000.
					Fiscal year 2018:
					(A)New budget authority, $29,946,000,000.
					(B)Outlays, $30,893,000,000.
					Fiscal year 2019:
					(A)New budget authority, $29,946,000,000.
					(B)Outlays, $31,032,000,000.
					Fiscal year 2020:
					(A)New budget authority, $29,946,000,000.
					(B)Outlays, $29,647,000,000.
					Fiscal year 2021:
					(A)New budget authority, $29,946,000,000.
					(B)Outlays, $29,647,000,000.
					Fiscal year 2022:
					(A)New budget authority, $0.
					(B)Outlays, $11,200,000,000.
					Fiscal year 2023:
					(A)New budget authority, $0.
					(B)Outlays, $4,402,000,000.
					Fiscal year 2024:
					(A)New budget authority, $0.
					(B)Outlays, $1,827,000,000.
					IIRecommended Long-Term Levels
			201.Long-term budgetingThe following are the recommended revenue, spending, and deficit levels for each of fiscal years
			 2030, 2035, and 2040 as a percent of the gross domestic product of the
			 United States:
				(1)Federal revenuesThe appropriate levels of Federal revenues are as follows:Fiscal year 2030: 18.8 percent.Fiscal year 2035: 19.0 percent.Fiscal year 2040: 19.0 percent.
				(2)Budget outlaysThe appropriate levels of total budget outlays are not to exceed:Fiscal year 2030: 18.5 percent.Fiscal year 2035: 17.9 percent.Fiscal year 2040: 17.2 percent.
				(3)DeficitsThe appropriate levels of deficits are not to exceed:Fiscal year 2030: -0.3 percent.Fiscal year 2035: -1.1 percent.Fiscal year 2040: -1.8 percent.
				(4)DebtThe appropriate levels of debt held by the public are not to exceed:Fiscal year 2030: 43.0 percent.Fiscal year 2035: 31.0 percent.Fiscal year 2040: 18.0 percent.
				IIIReserve funds
			301.Reserve fund for the repeal of the 2010 health care lawsIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this concurrent resolution for the budgetary
			 effects of any bill or joint resolution, or amendment thereto or
			 conference report thereon, that only consists of a full repeal the Patient
			 Protection and Affordable Care Act and the health care-related provisions
			 of the Health Care and Education Reconciliation Act of 2010.
			302.Deficit-neutral reserve fund for the reform of the 2010 health care lawsIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this concurrent resolution for the budgetary
			 effects of any bill or joint resolution, or amendment thereto or
			 conference report thereon, that reforms or replaces the Patient Protection
			 and Affordable Care Act or the Health Care and Education Reconciliation
			 Act of 2010, if such measure would not increase the deficit for the period
			 of fiscal years 2015 through 2024.
			303.Deficit-neutral reserve fund related to the Medicare provisions of the 2010 health care lawsIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this concurrent resolution for the budgetary
			 effects of any bill or joint resolution, or amendment thereto or
			 conference report thereon, that repeals all or part of the decreases in
			 Medicare spending included in the Patient Protection and Affordable Care
			 Act or the Health Care and Education Reconciliation Act of 2010, if such
			 measure would not increase the deficit for the period of fiscal years 2015
			 through 2024.
			304.Deficit-neutral reserve fund for the sustainable growth rate of the Medicare programIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this concurrent resolution for the budgetary
			 effects of any bill or joint resolution, or amendment thereto or
			 conference report thereon, that includes provisions amending or
			 superseding the system for updating payments under section 1848 of the
			 Social Security Act, if such measure would not increase the deficit for
			 the period of fiscal years 2015 through 2024.
			305.Deficit-neutral reserve fund for reforming the tax codeIn the House, if the Committee on Ways and Means reports a bill or joint resolution that reforms
			 the Internal Revenue Code of 1986, the chair of the Committee on the
			 Budget may revise the allocations, aggregates, and other appropriate
			 levels in this concurrent resolution for the budgetary effects of any such
			 bill or joint resolution, or amendment thereto or conference report
			 thereon, if such measure would not increase the deficit for the period of
			 fiscal years 2015 through 2024.
			306.Deficit-neutral reserve fund for trade agreementsIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this concurrent resolution for the budgetary
			 effects of any bill or joint resolution reported by the Committee on Ways
			 and Means, or amendment thereto or conference report thereon, that
			 implements a trade agreement, but only if such measure would not increase
			 the deficit for the period of fiscal years 2015 through 2024.
			307.Deficit-neutral reserve fund for revenue measuresIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this concurrent resolution for the budgetary
			 effects of any bill or joint resolution reported by the Committee on Ways
			 and Means, or amendment thereto or conference report thereon, that
			 decreases revenue, but only if such measure would not increase the deficit
			 for the period of fiscal years 2015 through 2024.
			308.Deficit-neutral reserve fund for rural counties and schoolsIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels and limits in this resolution for the budgetary
			 effects of any bill or joint resolution, or amendment thereto or
			 conference report thereon, that makes changes to or provides for the
			 reauthorization of the Secure Rural Schools and Community Self
			 Determination Act of 2000 (Public Law 106–393) by the amounts provided by that legislation for those purposes, if such legislation requires
			 sustained yield timber harvests obviating the need for funding under Public Law 106–393 in the future and would not increase the deficit or direct spending for the period of fiscal years
			 2015 through 2019, or the period of fiscal years 2015 through 2024.
			309.Deficit-neutral reserve fund for transportationIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this resolution for any bill or joint
			 resolution, or amendment thereto or conference report thereon, if such
			 measure maintains the solvency of the Highway Trust Fund, but only if such
			 measure would not increase the deficit over the period of fiscal years
			 2015 through 2024.
			310.Deficit-neutral reserve fund to reduce poverty and increase opportunity and upward mobilityIn the House, the chair of the Committee on the Budget may revise the allocations, aggregates, and
			 other appropriate levels in this resolution for any bill or joint
			 resolution, or amendment thereto or conference report thereon, if such
			 measure reforms policies and programs to reduce poverty and increase
			 opportunity and upward mobility, but only if such measure would neither
			 adversely impact job creation nor increase the deficit over the period of
			 fiscal years 2015 through 2024.
			IVEstimates of direct spending
			401.Direct spending
				(a)Means-tested direct spending
					(1)For means-tested direct spending, the average rate of growth in the total level of outlays during
			 the 10-year period preceding fiscal year 2015 is 6.8 percent.
					(2)For means-tested direct spending, the estimated average rate of growth in the total level of
			 outlays during the 10-year period beginning with fiscal year 2015 is 5.4
			 percent under current law.
					(3)The following reforms are proposed in this concurrent resolution for means-tested direct spending:
						(A)In 1996, a Republican Congress and a Democratic president reformed welfare by limiting the duration
			 of benefits, giving States more control over the program, and helping
			 recipients find work. In the five years following passage, child-poverty
			 rates fell, welfare caseloads fell, and workers’ wages increased. This
			 budget applies the lessons of welfare reform to both the Supplemental
			 Nutrition Assistance Program and Medicaid.
						(B)For Medicaid, this budget assumes the conversion of the Federal share of Medicaid spending into a
			 flexible State allotment tailored to meet each State’s needs, indexed for
			 inflation and population growth. Such a reform would end the misguided
			 one-size-fits-all approach that has tied the hands of State governments.
			 Instead, each State would have the freedom and flexibility to tailor a
			 Medicaid program that fits the needs of its unique population. Moreover,
			 this budget assumes the repeal of the Medicaid expansions in the
			 President’s health care law, relieving State governments of its crippling
			 one-size-fits-all enrollment mandates.
						(C)For the Supplemental Nutrition Assistance Program, this budget assumes the conversion of the
			 program into a flexible State allotment tailored to meet each State’s
			 needs. The allotment would increase based on the Department of Agriculture
			 Thrifty Food Plan index and beneficiary growth. Such a reform would
			 provide incentives for States to ensure dollars will go towards those who
			 need them most. Additionally, it requires that more stringent work
			 requirements and time limits apply under the program.
						(b)Nonmeans-tested direct spending
					(1)For nonmeans-tested direct spending, the average rate of growth in the total level of outlays
			 during the 10-year period preceding fiscal year 2015 is 5.7 percent.
					(2)For nonmeans-tested direct spending, the estimated average rate of growth in the total level of
			 outlays during the 10-year period beginning with fiscal year 2015 is 5.4
			 percent under current law.
					(3)The following reforms are proposed in this concurrent resolution for nonmeans-tested direct
			 spending:
						(A)For Medicare, this budget advances policies to put seniors, not the Federal Government, in control
			 of their health care decisions. Those in or near retirement will see no
			 changes, while future retirees would be given a choice of private plans
			 competing alongside the traditional fee-for-service Medicare program.
			 Medicare would provide a premium-support payment either to pay for or
			 offset the premium of the plan chosen by the senior, depending on the
			 plan’s cost. The Medicare premium-support payment would be adjusted so
			 that the sick would receive higher payments if their conditions worsened;
			 lower-income seniors would receive additional assistance to help cover
			 out-of-pocket costs; and wealthier seniors would assume responsibility for
			 a greater share of their premiums. Putting seniors in charge of how their
			 health care dollars are spent will force providers to compete against each
			 other on price and quality. This market competition will act as a real
			 check on widespread waste and skyrocketing health care costs.
						(B)In keeping with a recommendation from the National Commission on Fiscal Responsibility and Reform,
			 this budget calls for Federal employees—including Members of Congress and
			 congressional staff—to make greater contributions toward their own
			 retirement.
						VBudget Enforcement
			501.Limitation on advance appropriations
				(a)In generalIn the House, except as provided for in subsection (b), any bill or joint resolution, or amendment
			 thereto or conference report thereon, making a general appropriation or
			 continuing appropriation may not provide for advance appropriations.
				(b)ExceptionsAn advance appropriation may be provided for programs, projects, activities, or accounts referred
			 to in subsection (c)(1) or identified in the report to accompany this
			 concurrent resolution or the joint explanatory statement of managers to
			 accompany this concurrent resolution under the heading Accounts Identified for Advance Appropriations.
				(c)LimitationsFor fiscal year 2016, the aggregate level of advance appropriations shall not exceed—
					(1)$58,662,202,000 for the following programs in the Department of Veterans Affairs—
						(A)Medical Services;
						(B)Medical Support and Compliance; and
						(C)Medical Facilities accounts of the Veterans Health Administration; and
						(2)$28,781,000,000 in new budget authority for all programs identified pursuant to subsection (b).
					(d)DefinitionIn this section, the term advance appropriation means any new discretionary budget authority provided in a bill or joint resolution, or amendment
			 thereto or conference report thereon, making general appropriations or any
			 new discretionary budget authority provided in a bill or joint resolution
			 making continuing appropriations for fiscal year 2016.
				502.Concepts and definitionsUpon the enactment of any bill or joint resolution providing for a change in budgetary concepts or
			 definitions, the chair of the Committee on the Budget may adjust any
			 allocations, aggregates, and other appropriate levels in this concurrent
			 resolution accordingly.
			503.Adjustments of aggregates, allocations, and appropriate budgetary levels
				(a)Adjustments of discretionary and direct spending levelsIf a committee (other than the Committee on Appropriations) reports a bill or joint resolution, or
			 amendment thereto or conference report thereon, providing for a decrease
			 in direct spending (budget authority and outlays flowing therefrom) for
			 any fiscal year and also provides for an authorization of appropriations
			 for the same purpose, upon the enactment of such measure, the chair of the
			 Committee on the Budget may decrease the allocation to such committee and
			 increase the allocation of discretionary spending (budget authority and
			 outlays flowing therefrom) to the Committee on Appropriations for fiscal
			 year 2015 by an amount equal to the new budget authority (and outlays
			 flowing therefrom) provided for in a bill or joint resolution making
			 appropriations for the same purpose.
				(b)Adjustments to fund Overseas Contingency Operations/Global War on TerrorismIn order to take into account any new information included in the budget submission by the
			 President for fiscal year 2015, the chair of the Committee on the Budget
			 may adjust the allocations, aggregates, and other appropriate budgetary
			 levels for Overseas Contingency Operations/Global War on Terrorism or the
			 section 302(a) allocation to the Committee on Appropriations set forth in
			 the report of this concurrent resolution to conform with section 251(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (as adjusted
			 by section 251A of such Act).
				(c)Revised Congressional Budget Office baselineThe chair of the Committee on the Budget may adjust the allocations, aggregates, and other
			 appropriate budgetary levels to reflect changes resulting from technical
			 and economic assumptions in the most recent baseline published by the
			 Congressional Budget Office.
				(d)DeterminationsFor the purpose of enforcing this concurrent resolution on the budget in the House, the allocations
			 and aggregate levels of new budget authority, outlays, direct spending,
			 new entitlement authority, revenues, deficits, and surpluses for fiscal
			 year 2015 and the period of fiscal years 2015 through fiscal year 2024
			 shall be determined on the basis of estimates made by the chair of the
			 Committee on the Budget and such chair may adjust such applicable levels
			 of this concurrent resolution.
				504.Limitation on long-term spending
				(a)In generalIn the House, it shall not be in order to consider a bill or joint resolution reported by a
			 committee (other than the Committee on Appropriations), or an amendment
			 thereto or a conference report thereon, if the provisions of such measure
			 have the net effect of increasing direct spending in excess of
			 $5,000,000,000 for any period described in subsection (b).
				(b)Time periodsThe applicable periods for purposes of this section are any of the four consecutive ten fiscal-year
			 periods beginning with fiscal year 2025.
				505.Budgetary treatment of certain transactions
				(a)In GeneralNotwithstanding section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the
			 Budget Enforcement Act of 1990, and section 4001 of the Omnibus Budget
			 Reconciliation Act of 1989, the report accompanying this concurrent
			 resolution on the budget or the joint explanatory statement accompanying
			 the conference report on any concurrent resolution on the budget shall
			 include in its allocation under section 302(a) of the Congressional Budget
			 Act of 1974 to the Committee on Appropriations amounts for the
			 discretionary administrative expenses of the Social Security
			 Administration and the United States Postal Service.
				(b)Special RuleFor purposes of applying sections 302(f) and 311 of the Congressional Budget Act of 1974, estimates
			 of the level of total new budget authority and total outlays provided by a
			 measure shall include any off-budget discretionary amounts.
				(c)AdjustmentsThe chair of the Committee on the Budget may adjust the allocations, aggregates, and other
			 appropriate levels for legislation reported by the Committee on Oversight
			 and Government Reform that reforms the Federal retirement system, if such
			 adjustments do not cause a net increase in the deficit for fiscal year
			 2015 and the period of fiscal years 2015 through 2024.
				506.Application and effect of changes in allocations and aggregates
				(a)ApplicationAny adjustments of the allocations, aggregates, and other appropriate levels made pursuant to this
			 concurrent resolution shall—
					(1)apply while that measure is under consideration;
					(2)take effect upon the enactment of that measure; and
					(3)be published in the Congressional Record as soon as practicable.
					(b)Effect of Changed Allocations and AggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and
			 aggregates included in this concurrent resolution.
				(c)Budget complianceThe consideration of any bill or joint resolution, or amendment thereto or conference report
			 thereon, for which the chair of the Committee on the Budget makes
			 adjustments or revisions in the allocations, aggregates, and other
			 appropriate levels of this concurrent resolution shall not be subject to
			 the points of order set forth in clause 10 of rule XXI of the Rules of the
			 House of Representatives or section 504.
				507.Congressional Budget Office estimates
				(a)FindingsThe House finds the following:
					(1)Costs of Federal housing loans and loan guarantees are treated unequally in the budget. The
			 Congressional Budget Office uses fair-value accounting to measure the
			 costs of Fannie Mae and Freddie Mac, but determines the cost of other
			 Federal loan and loan-guarantee programs on the basis of the Federal
			 Credit Reform Act of 1990 (FCRA).
					(2)The fair-value accounting method uses discount rates which incorporate the risk inherent to the
			 type of liability being estimated in addition to Treasury discount rates
			 of the proper maturity length. In contrast, FCRA accounting solely uses
			 the discount rates of the Treasury, failing to incorporate all of the
			 risks attendant to these credit activities.
					(3)The Congressional Budget Office estimates that if fair-value were used to estimate the cost of all
			 new credit activity in 2014, the deficit would be approximately $50
			 billion higher than under the current methodology.
					(b)Fair Value EstimatesUpon the request of the chair or ranking member of the Committee on the Budget, any estimate
			 prepared by the Director of the Congressional Budget Office for a measure
			 under the terms of title V of the Congressional Budget Act of 1974, credit reform, as a supplement to such estimate shall, to the extent practicable, also provide an estimate of
			 the current actual or estimated market values representing the fair value of assets and liabilities affected by such measure.
				(c)Fair value estimates for housing programsWhenever the Director of the Congressional Budget Office prepares an estimate pursuant to section
			 402 of the Congressional Budget Act of 1974 of the costs which would be
			 incurred in carrying out any bill or joint resolution and if the Director
			 determines that such bill or joint resolution has a cost related to a
			 housing or residential mortgage program under the FCRA, then the Director
			 shall also provide an estimate of the current actual or estimated market
			 values representing the fair value of assets and liabilities affected by the provisions of such bill or joint resolution that result
			 in such cost.
				(d)EnforcementIf the Director of the Congressional Budget Office provides an estimate pursuant to subsection (b)
			 or (c), the chair of the Committee on the Budget may use such estimate to
			 determine compliance with the Congressional Budget Act of 1974 and other
			 budgetary enforcement controls.
				508.Transfers from the general fund of the Treasury to the Highway Trust Fund that increase public
			 indebtednessFor purposes of the Congressional Budget Act of 1974, the Balanced Budget and Emergency Deficit
			 Control Act of 1985, or the rules or orders of the House of
			 Representatives, a bill or joint resolution, or an amendment thereto or
			 conference report thereon, that transfers funds from the general fund of
			 the Treasury to the Highway Trust Fund shall be counted as new budget
			 authority and outlays equal to the amount of the transfer in the fiscal
			 year the transfer occurs.
			509.Separate allocation for overseas contingency operations/global war on terrorism
				(a)AllocationIn the House, there shall be a separate allocation to the Committee on Appropriations for overseas
			 contingency operations/global war on terrorism. For purposes of enforcing
			 such separate allocation under section 302(f) of the Congressional Budget
			 Act of 1974, the first fiscal year and the total of fiscal years shall be deemed to refer to fiscal year 2015. Such separate allocation shall be the exclusive
			 allocation for overseas contingency operations/global war on terrorism
			 under section 302(a) of such Act. Section 302(c) of such Act shall not
			 apply to such separate allocation. The Committee on Appropriations may
			 provide suballocations of such separate allocation under section 302(b) of
			 such Act. Spending that counts toward the allocation established by this
			 section shall be designated pursuant to section 251(b)(2)(A)(ii) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985.
				(b)AdjustmentIn the House, for purposes of subsection (a) for fiscal year 2015, no adjustment shall be made
			 under section 314(a) of the Congressional Budget Act of 1974 if any
			 adjustment would be made under section 251(b)(2)(A)(ii) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
				510.Exercise of rulemaking powersThe House adopts the provisions of this title—
				(1)as an exercise of the rulemaking power of the House of Representatives and as such they shall be
			 considered as part of the rules of the House of Representatives, and these
			 rules shall supersede other rules only to the extent that they are
			 inconsistent with other such rules; and
				(2)with full recognition of the constitutional right of the House of Representatives to change those
			 rules at any time, in the same manner, and to the same extent as in the
			 case of any other rule of the House of Representatives.
				VIPolicy statements
			601.Policy statement on economic growth and job creation
				(a)FindingsThe House finds the following:
					(1)Although the United States economy technically emerged from recession nearly five years ago, the
			 subsequent recovery has felt more like a malaise than a rebound. Real
			 gross domestic product (GDP) growth over the past four years has averaged
			 just over 2 percent, well below the 3 percent trend rate of growth in the
			 United States.
					(2)The Congressional Budget Office (CBO) did a study in late 2012 examining why the United States
			 economy was growing so slowly after the recession. They found, among other
			 things, that United States economic output was growing at less than half
			 of the typical rate exhibited during other recoveries since World War II.
			 CBO said that about two-thirds of this growth gap was due to a pronounced sluggishness in the growth of potential GDP—particularly in potential
			 employment levels (such as people leaving the labor force) and the growth
			 in productivity (which is in turn related to lower capital investment).
					(3)The prolonged economic sluggishness is particularly troubling given the amount of fiscal and
			 monetary policy actions taken in recent years to cushion the depth of the
			 downturn and to spark higher rates of growth and employment. In addition
			 to the large stimulus package passed in early 2009, many other initiatives
			 have been taken to boost growth, such as the new homebuyer tax credit and
			 the cash for clunkers program. These stimulus efforts may have led to various short term pops in activity but the economy and job market has since reverted back to a sub-par trend.
					(4)The unemployment rate has declined in recent years, from a peak of nearly 10 percent in 2009-2010
			 to 6.7 percent in the latest month. However, a significant chunk of this
			 decline has been due to people leaving the labor force (and therefore no
			 longer being counted as unemployed) and not from a surge in employment. The slow decline in the unemployment rate in recent years has
			 occurred alongside a steep decline in the economy’s labor force
			 participation rate. The participation rate stands at 63.0 percent, close
			 to the lowest level since 1978. The flipside of this is that over 90
			 million Americans are now on the sidelines and not in the labor force, representing a 10 million increase since early 2009.
					(5)Real median household income declined for the fifth consecutive year in 2012 (latest data
			 available) and, at just over $51,000, is currently at its lowest level
			 since 1995. Weak wage and income growth as a result of a subpar labor
			 market not only means lower tax revenue coming in to the Treasury, it also
			 means higher government spending on income support programs.
					(6)A stronger economy is vital to lowering deficit levels and eventually balancing the budget.
			 According to CBO, if annual real GDP growth is just 0.1 percentage point
			 higher over the budget window, deficits would be reduced by $311 billion.
					(7)This budget resolution therefore embraces pro-growth policies, such as fundamental tax reform, that
			 will help foster a stronger economy and more job creation.
					(8)Reining in government spending and lowering budget deficits has a positive long-term impact on the
			 economy and the budget. According to CBO, a significant deficit reduction
			 package (i.e. $4 trillion), would boost longer-term economic output by 1.7
			 percent. Their analysis concludes that deficit reduction creates long-term
			 economic benefits because it increases the pool of national savings and
			 boosts investment, thereby raising economic growth and job creation.
					(9)The greater economic output that stems from a large deficit reduction package would have a sizeable
			 impact on the Federal budget. For instance, higher output would lead to
			 greater revenues through the increase in taxable incomes. Lower interest
			 rates, and a reduction in the stock of debt, would lead to lower
			 government spending on net interest expenses. According to CBO, this
			 dynamic would reduce unified budget deficits by an amount sufficient to
			 produce a surplus in fiscal year 2024.
					(b)Policy on economic growth and job creationIt is the policy of this resolution to promote faster economic growth and job creation. By putting
			 the budget on a sustainable path, this resolution ends the debt-fueled
			 uncertainty holding back job creators. Reforms to the tax code to put
			 American businesses and workers in a better position to compete and thrive
			 in the 21st century global economy. This resolution targets the regulatory
			 red tape and cronyism that stack the deck in favor of special interests.
			 All of the reforms in this resolution serve as means to the larger end of
			 growing the economy and expanding opportunity for all Americans.
				602.Policy statement on tax reform
				(a)FindingsThe House finds the following:
					(1)A world-class tax system should be simple, fair, and promote (rather than impede) economic growth.
			 The United States tax code fails on all three counts – it is notoriously
			 complex, patently unfair, and highly inefficient. The tax code’s
			 complexity distorts decisions to work, save, and invest, which leads to
			 slower economic growth, lower wages, and less job creation.
					(2)Over the past decade alone, there have been more than 4,400 changes to the tax code, more than one
			 per day. Many of the major changes over the years have involved carving
			 out special preferences, exclusions, or deductions for various activities
			 or groups. These loopholes add up to more than $1 trillion per year and
			 make the code unfair, inefficient, and highly complex.
					(3)In addition, these tax preferences are disproportionately used by upper-income individuals.
					(4)The large amount of tax preferences that pervade the code end up narrowing the tax base. A narrow
			 tax base, in turn, requires much higher tax rates to raise a given amount
			 of revenue.
					(5)It is estimated that American taxpayers end up spending $160 billion and roughly 6 billion hours a
			 year complying with the tax code – a waste of time and resources that
			 could be used in more productive activities.
					(6)Standard economic theory shows that high marginal tax rates dampen the incentives to work, save,
			 and invest, which reduces economic output and job creation. Lower economic
			 output, in turn, mutes the intended revenue gain from higher marginal tax
			 rates.
					(7)Roughly half of United States active business income and half of private sector employment are
			 derived from business entities (such as partnerships, S corporations, and
			 sole proprietorships) that are taxed on a pass-through basis, meaning the income flows through to the tax returns of the individual owners and is taxed
			 at the individual rate structure rather than at the corporate rate. Small
			 businesses, in particular, tend to choose this form for Federal tax
			 purposes, and the top Federal rate on such small business income reaches
			 44.6 percent. For these reasons, sound economic policy requires lowering
			 marginal rates on these pass-through entities.
					(8)The United States corporate income tax rate (including Federal, State, and local taxes) sums to
			 just over 39 percent, the highest rate in the industrialized world. Tax
			 rates this high suppress wages and discourage investment and job creation,
			 distort business activity, and put American businesses at a competitive
			 disadvantage with foreign competitors.
					(9)By deterring potential investment, the United States corporate tax restrains economic growth and
			 job creation. The United States tax rate differential with other countries
			 also fosters a variety of complicated multinational corporate behaviors
			 intended to avoid the tax, which have the effect of moving the tax base
			 offshore, destroying American jobs, and decreasing corporate revenue.
					(10)The worldwide structure of United States international taxation essentially taxes earnings of United States
			 firms twice, putting them at a significant competitive disadvantage with
			 competitors with more competitive international tax systems.
					(11)Reforming the United States tax code to a more competitive international system would boost the
			 competitiveness of United States companies operating abroad and it would
			 also greatly reduce tax avoidance.
					(12)The tax code imposes costs on American workers through lower wages, on consumers in higher prices,
			 and on investors in diminished returns.
					(13)Revenues have averaged about 17.5 percent of the economy throughout modern American history.
			 Revenues rise above this level under current law to 18.4 percent of the
			 economy by the end of the 10-year budget window.
					(14)Attempting to raise revenue through tax increases to meet out-of-control spending would damage the
			 economy.
					(15)This resolution also rejects the idea of instituting a carbon tax in the United States, which some
			 have offered as a new source of revenue. Such a plan would damage the economy, cost jobs, and raise prices on American
			 consumers.
					(16)Closing tax loopholes to fund spending does not constitute fundamental tax reform.
					(17)The goal of tax reform should be to curb or eliminate loopholes and use those savings to lower tax
			 rates across the board—not to fund more wasteful Government spending. Tax
			 reform should be revenue-neutral and should not be an excuse to raise
			 taxes on the American people. Washington has a spending problem, not a
			 revenue problem.
					(b)Policy on tax reformIt is the policy of this resolution that Congress should enact legislation that provides for a
			 comprehensive reform of the United States tax code to promote economic
			 growth, create American jobs, increase wages, and benefit American
			 consumers, investors, and workers through revenue-neutral fundamental tax
			 reform that—
					(1)simplifies the tax code to make it fairer to American families and businesses and reduces the
			 amount of time and resources necessary to comply with tax laws;
					(2)substantially lowers tax rates for individuals, with a goal of achieving a top individual rate of
			 25 percent and consolidating the current seven individual income tax
			 brackets into two brackets with a first bracket of 10 percent;
					(3)repeals the Alternative Minimum Tax;
					(4)reduces the corporate tax rate to 25 percent; and
					(5)transitions the tax code to a more competitive system of international taxation.
					603.Policy statement on replacing the President’s health care law
				(a)FindingsThe House finds the following:
					(1)The President’s health care law has failed to reduce health care premiums as promised. Health care
			 premiums were supposed to decline by $2,500. Instead, according to the
			 2013 Employer Health Benefits Survey, health care premiums have increased
			 by 5 percent for individual plans and 4 percent for family since 2012.
			 Moreover, according to a report from the Energy and Commerce Committee,
			 premiums for individual market plans may go up as much as 50 percent
			 because of the law.
					(2)The President pledged that Americans would be able to keep their health care plan if they liked it.
			 But the non-partisan Congressional Budget Office now estimates 2 million
			 Americans with employment-based health coverage will lose those plans.
					(3)Then-Speaker of the House, Nancy Pelosi, said that the President’s health care law would create 4
			 million jobs over the life of the law and almost 400,000 jobs immediately.
			 Instead, the Congressional Budget Office estimates that the law will
			 reduce full-time equivalent employment by about 2.0 million hours in 2017
			 and 2.5 million hours in 2024, compared with what would have occurred in the absence of the ACA..
					(4)The implementation of the law has been a failure. The main website that Americans were supposed to
			 use in purchasing new coverage was broken for over a month. Since the
			 President’s health care law was signed into law, the Administration has
			 announced 23 delays. The President has also failed to submit any nominees
			 to sit on the Independent Payment Advisory Board, a panel of bureaucrats
			 that will cut Medicare by an additional $12.1 billion over the next ten
			 years, according to the President’s own budget.
					(5)The President’s health care law should be repealed and replaced with reforms that make affordable
			 and quality health care coverage available to all Americans.
					(b)Policy on Replacing the President’s health care lawIt is the policy of this resolution that the President’s health care law must not only be repealed,
			 but also replaced, for the following reasons:
					(1)The President’s health care law is a government-run system driving up health care costs and forcing
			 Americans to lose their health care coverage and should be replaced with a
			 reformed health care system that gives patients and their doctors more
			 choice and control over their health care.
					(2)Instead of a complex structure of subsidies, firewalls, mandates, and penalties, a reformed health care system should make health care coverage portable.
					(3)Instead of stifling innovation in health care technologies, treatments, and medications through
			 Federal mandates, taxes, and price controls, a reformed health care system
			 should encourage research and development.
					(4)Instead of instituting one-size-fits-all directives from Federal bureaucracies such as the Internal
			 Revenue Service, the Department of Health and Human Services, and the
			 Independent Payment Advisory Board, individuals and families should be
			 free to secure the health care coverage that best meets their needs.
					(5)Instead of allowing fraudulent lawsuits, which are driving up health care costs, the medical
			 liability system should be reformed while at the same time reaffirming
			 that States should be free to implement the policies that best suit their
			 needs.
					(6)Instead of using Federal taxes, mandates, and bureaucracies to address those who have trouble
			 securing health care coverage, high risk pools should be established.
					(7)Instead of more than doubling spending on Medicaid, which is driving up Federal debt and will
			 eventually bankrupt State budgets, Medicaid spending should be brought
			 under control and States should be given more flexibility to provide
			 quality, affordable care to those who are eligible.
					(8)Instead of driving up health care costs and reducing employment, a reformed health care system
			 should lower health care costs, which will increase economic growth an
			 employment by lowering health care inflation.
					604.Policy statement on Medicare
				(a)FindingsThe House finds the following:
					(1)More than 50 million Americans depend on Medicare for their health security.
					(2)The Medicare Trustees Report has repeatedly recommended that Medicare’s long-term financial
			 challenges be addressed soon. Each year without reform, the financial
			 condition of Medicare becomes more precarious and the threat to those in
			 or near retirement becomes more pronounced. According to the Congressional
			 Budget Office—
						(A)the Hospital Insurance Trust Fund will be exhausted in 2026 and unable to pay scheduled benefits;
			 and
						(B)Medicare spending is growing faster than the economy and Medicare outlays are currently rising at a
			 rate of 6 percent per year over the next ten years, and according to the
			 Congressional Budget Office’s 2013 Long-Term Budget Outlook, spending on
			 Medicare is projected to reach 5 percent of gross domestic product (GDP)
			 by 2040 and 9.4 percent of GDP by 2088.
						(3)The President’s health care law created a new Federal agency called the Independent Payment
			 Advisory Board (IPAB) empowered with unilateral authority to cut Medicare
			 spending. As a result of that law—
						(A)IPAB will be tasked with keeping the Medicare per capita growth below a Medicare per capita target
			 growth rate. Prior to 2018, the target growth rate is based on the
			 five-year average of overall inflation and medical inflation. Beginning in
			 2018, the target growth rate will be the five-year average increase in the
			 nominal GDP plus one percentage point, which the President has twice
			 proposed to reduce to GDP plus one-half percentage point;
						(B)the fifteen unelected, unaccountable bureaucrats of IPAB will make decisions that will reduce
			 seniors access to care;
						(C)the nonpartisan Office of the Medicare Chief Actuary estimates that the provider cuts already
			 contained in the Affordable Care Act will force 15 percent of hospitals,
			 skilled nursing facilities, and home health agencies to become
			 unprofitable in 2019; and
						(D)additional cuts from the IPAB board will force even more health care providers to close their
			 doors, and the Board should be repealed.
						(4)Failing to address this problem will leave millions of American seniors without adequate health
			 security and younger generations burdened with enormous debt to pay for
			 spending levels that cannot be sustained.
					(b)Policy on medicare reformIt is the policy of this resolution to protect those in or near retirement from any disruptions to
			 their Medicare benefits and offer future beneficiaries the same health
			 care options available to Members of Congress.
				(c)AssumptionsThis resolution assumes reform of the Medicare program such that:
					(1)Current Medicare benefits are preserved for those in or near retirement.
					(2)For future generations, when they reach eligibility, Medicare is reformed to provide a premium
			 support payment and a selection of guaranteed health coverage options from
			 which recipients can choose a plan that best suits their needs.
					(3)Medicare will maintain traditional fee-for-service as an option.
					(4)Medicare will provide additional assistance for lower-income beneficiaries and those with greater
			 health risks.
					(5)Medicare spending is put on a sustainable path and the Medicare program becomes solvent over the
			 long-term.
					605.Policy statement on Social Security
				(a)FindingsThe House finds the following:
					(1)More than 55 million retirees, individuals with disabilities, and survivors depend on Social
			 Security. Since enactment, Social Security has served as a vital leg on
			 the three-legged stool of retirement security, which includes employer provided pensions as well as personal savings.
					(2)The Social Security Trustees Report has repeatedly recommended that Social Security’s long-term
			 financial challenges be addressed soon. Each year without reform, the
			 financial condition of Social Security becomes more precarious and the
			 threat to seniors and those receiving Social Security disability benefits
			 becomes more pronounced:
						(A)In 2016, the Disability Insurance Trust Fund will be exhausted and program revenues will be unable
			 to pay scheduled benefits.
						(B)In 2033, the combined Old-Age and Survivors and Disability Trust Funds will be exhausted, and
			 program revenues will be unable to pay scheduled benefits.
						(C)With the exhaustion of the Trust Funds in 2033, benefits will be cut nearly 25 percent across the
			 board, devastating those currently in or near retirement and those who
			 rely on Social Security the most.
						(3)The recession and continued low economic growth have exacerbated the looming fiscal crisis facing
			 Social Security. The most recent CBO projections find that Social Security
			 will run cash deficits of $1.7 trillion over the next 10 years.
					(4)Lower-income Americans rely on Social Security for a larger proportion of their retirement income.
			 Therefore, reforms should take into consideration the need to protect
			 lower-income Americans’ retirement security.
					(5)The Disability Insurance program provides an essential income safety net for those with
			 disabilities and their families. According to the Congressional Budget
			 Office (CBO), between 1970 and 2012, the number of people receiving
			 disability benefits (both disabled workers and their dependent family
			 members) has increased by over 300 percent from 2.7 million to over 10.9
			 million. This increase is not due strictly to population growth or
			 decreases in health. David Autor and Mark Duggan have found that the
			 increase in individuals on disability does not reflect a decrease in
			 self-reported health. CBO attributes program growth to changes in
			 demographics, changes in the composition of the labor force and
			 compensation, as well as Federal policies.
					(6)If this program is not reformed, families who rely on the lifeline that disability benefits provide
			 will face benefit cuts of up to 25 percent in 2016, devastating
			 individuals who need assistance the most.
					(7)In the past, Social Security has been reformed on a bipartisan basis, most notably by the Greenspan Commission which helped to address Social Security shortfalls for over a generation.
					(8)Americans deserve action by the President, the House, and the Senate to preserve and strengthen
			 Social Security. It is critical that bipartisan action be taken to address
			 the looming insolvency of Social Security. In this spirit, this resolution
			 creates a bipartisan opportunity to find solutions by requiring
			 policymakers to ensure that Social Security remains a critical part of the
			 safety net.
					(b)Policy on social securityIt is the policy of this resolution that Congress should work on a bipartisan basis to make Social
			 Security sustainably solvent. This resolution assumes reform of a current
			 law trigger, such that:
					(1)If in any year the Board of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and
			 the Federal Disability Insurance Trust Fund annual Trustees Report
			 determines that the 75-year actuarial balance of the Social Security Trust
			 Funds is in deficit, and the annual balance of the Social Security Trust
			 Funds in the 75th year is in deficit, the Board of Trustees shall, no
			 later than September 30 of the same calendar year, submit to the President
			 recommendations for statutory reforms necessary to achieve a positive
			 75-year actuarial balance and a positive annual balance in the 75th-year.
			 Recommendations provided to the President must be agreed upon by both
			 Public Trustees of the Board of Trustees.
					(2)Not later than December 1 of the same calendar year in which the Board of Trustees submit their
			 recommendations, the President shall promptly submit implementing
			 legislation to both Houses of Congress including his recommendations
			 necessary to achieve a positive 75-year actuarial balance and a positive
			 annual balance in the 75th year. The Majority Leader of the Senate and the
			 Majority Leader of the House shall introduce the President’s legislation
			 upon receipt.
					(3)Within 60 days of the President submitting legislation, the committees of jurisdiction to which the
			 legislation has been referred shall report the bill which shall be
			 considered by the full House or Senate under expedited procedures.
					(4)Legislation submitted by the President shall—
						(A)protect those in or near retirement;
						(B)preserve the safety net for those who count on Social Security the most, including those with
			 disabilities and survivors;
						(C)improve fairness for participants;
						(D)reduce the burden on, and provide certainty for, future generations; and
						(E)secure the future of the Disability Insurance program while addressing the needs of those with
			 disabilities today and improving the determination process.
						(c)Policy on disability insuranceIt is the policy of this resolution that Congress and the President should enact legislation on a
			 bipartisan basis to reform the Disability Insurance program prior to its
			 insolvency in 2016 and should not raid the Social Security retirement
			 system without reforms to the Disability Insurance system.
				606.Policy statement on higher education and workforce development opportunity
				(a)Findings on higher educationThe House finds the following:
					(1)A well-educated workforce is critical to economic, job, and wage growth.
					(2)19.5 million students are enrolled in American colleges and universities.
					(3)Over the last decade, tuition and fees have been growing at an unsustainable rate. Between the
			 2002-2003 Academic Year and the 2012-2013 Academic Year—
						(A)published tuition and fees for in-State students at public four-year colleges and universities
			 increased at an average rate of 5.2 percent per year beyond the rate of
			 general inflation;
						(B)published tuition and fees for in-State students at public two-year colleges and universities
			 increased at an average rate of 3.9 percent per year beyond the rate of
			 general inflation; and
						(C)published tuition and fees for in-State students at private four-year colleges and universities
			 increased at an average rate of 2.4 percent per year beyond the rate of
			 general inflation.
						(4)Over that same period, Federal financial aid has increased 105 percent.
					(5)This spending has failed to make college more affordable.
					(6)In his 2012 State of the Union Address, President Obama noted that, We can’t just keep subsidizing skyrocketing tuition; we’ll run out of money..
					(7)American students are chasing ever-increasing tuition with ever-increasing debt. According to the
			 Federal Reserve Bank of New York, student debt more than quadrupled
			 between 2003 and 2013, and now stands at nearly $1.1 trillion. Student
			 debt now has the second largest balance after mortgage debt.
					(8)Students are carrying large debt loads and too many fail to complete college or end up defaulting
			 on these loans due to their debt burden and a weak economy and job market.
					(9)Based on estimates from the Congressional Budget Office, the Pell Grant Program will face a fiscal
			 shortfall beginning in fiscal year 2016 and continuing in each subsequent
			 year in the current budget window.
					(10)Failing to address these problems will jeopardize access and affordability to higher education for
			 America’s young people.
					(b)Policy on higher education affordabilityIt is the policy of this resolution to address the root drivers of tuition inflation, by—
					(1)targeting Federal financial aid to those most in need;
					(2)streamlining programs that provide aid to make them more effective;
					(3)maintaining the maximum Pell grant award level at $5,730 in each year of the budget window; and
					(4)removing regulatory barriers in higher education that act to restrict flexibility and innovative
			 teaching, particularly as it relates to non-traditional models such as
			 online coursework and competency-based learning.
					(c)Findings on workforce developmentThe House finds the following:
					(1)Over ten million Americans are currently unemployed.
					(2)Despite billions of dollars in spending, those looking for work are stymied by a broken workforce
			 development system that fails to connect workers with assistance and
			 employers with trained personnel.
					(4)According to a 2011 Government Accountability Office (GAO) report, in fiscal year 2009, the Federal
			 Government spent $18 billion across 9 agencies to administer 47 Federal
			 job training programs, almost all of which overlapped with another program
			 in terms of offered services and targeted population.
					(5)Since the release of that GAO report, the Education and Workforce Committee, which has done
			 extensive work in this area, has identified more than 50 programs.
					(3)Without changes, this flawed system will continue to fail those looking for work or to improve
			 their skills, and jeopardize economic growth.
					(d)Policy on workforce developmentIt is the policy of this resolution to address the failings in the current workforce development
			 system, by—
					(1)streamlining and consolidating Federal job training programs as advanced by the House-passed
			 Supporting Knowledge and Investing in Lifelong Skills Act (SKILLS Act);
			 and
					(2)empowering states with the flexibility to tailor funding and programs to the specific needs of
			 their workforce, including the development of career scholarships.
					607.Policy statement on deficit reduction through the cancellation of unobligated balances
				(a)FindingsThe House finds the following:
					(1)According to the most recent estimate from the Office of Management and Budget, Federal agencies
			 were expected to hold $739 billion in unobligated balances at the close of
			 fiscal year 2014.
					(2)These funds represent direct and discretionary spending made available by Congress that remains
			 available for expenditure beyond the fiscal year for which they are
			 provided.
					(3)In some cases, agencies are granted funding and it remains available for obligation indefinitely.
					(4)The Congressional Budget and Impoundment Control Act of 1974 requires the Office of Management and
			 Budget to make funds available to agencies for obligation and prohibits
			 the Administration from withholding or cancelling unobligated funds unless
			 approved by an act of Congress.
					(5)Greater congressional oversight is required to review and identify potential savings from unneeded
			 balances of funds.
					(b)Policy on deficit reduction through the cancellation of unobligated balancesCongressional committees shall through their oversight activities identify and achieve savings
			 through the cancellation or rescission of unobligated balances that
			 neither abrogate contractual obligations of the Government nor reduce or
			 disrupt Federal commitments under programs such as Social Security,
			 veterans’ affairs, national security, and Treasury authority to finance
			 the national debt.
				(c)Deficit reductionCongress, with the assistance of the Government Accountability Office, the Inspectors General, and
			 other appropriate agencies should continue to make it a high priority to
			 review unobligated balances and identify savings for deficit reduction.
				608.Policy statement on responsible stewardship of taxpayer dollars
				(a)FindingsThe House finds the following:
					(1)The budget for the House of Representatives is $188 million less than it was when Republicans
			 became the majority in 2011.
					(2)The House of Representatives has achieved significant savings by consolidating operations and
			 renegotiating contracts.
					(b)Policy on responsible stewardship of taxpayer dollarsIt is the policy of this resolution that:
					(1)The House of Representatives must be a model for the responsible stewardship of taxpayer resources
			 and therefore must identify any savings that can be achieved through
			 greater productivity and efficiency gains in the operation and maintenance
			 of House services and resources like printing, conferences, utilities,
			 telecommunications, furniture, grounds maintenance, postage, and rent.
			 This should include a review of policies and procedures for acquisition of
			 goods and services to eliminate any unnecessary spending. The Committee on
			 House Administration should review the policies pertaining to the services
			 provided to Members and committees of the House, and should identify ways
			 to reduce any subsidies paid for the operation of the House gym, barber
			 shop, salon, and the House dining room.
					(2)No taxpayer funds may be used to purchase first class airfare or to lease corporate jets for
			 Members of Congress.
					(3)Retirement benefits for Members of Congress should not include free, taxpayer-funded health care
			 for life.
					609.Policy statement on deficit reduction through the reduction of unnecessary and wasteful spending
				(a)FindingsThe House finds the following:
					(1)The Government Accountability Office (GAO) is required by law to identify examples of waste, duplication, and overlap in Federal programs,
			 and has so identified dozens of such examples.
					(2)In testimony before the Committee on Oversight and Government Reform, the Comptroller General has
			 stated that addressing the identified waste, duplication, and overlap in
			 Federal programs could potentially save tens of billions of dollars.
					(3)In 2011, 2012, and 2013 the Government Accountability Office issued reports showing excessive
			 duplication and redundancy in Federal programs including—
						(A)209 Science, Technology, Engineering, and Mathematics education programs in 13 different Federal
			 agencies at a cost of $3 billion annually;
						(B)200 separate Department of Justice crime prevention and victim services grant programs with an
			 annual cost of $3.9 billion in 2010;
						(C)20 different Federal entities administer 160 housing programs and other forms of Federal assistance
			 for housing with a total cost of $170 billion in 2010;
						(D)17 separate Homeland Security preparedness grant programs that spent $37 billion between fiscal
			 year 2011 and 2012;
						(E)14 grant and loan programs, and 3 tax benefits to reduce diesel emissions;
						(F)94 different initiatives run by 11 different agencies to encourage green building in the private sector; and
						(G)23 agencies implemented approximately 670 renewable energy initiatives in fiscal year 2010 at a
			 cost of nearly $15 billion.
						(4)The Federal Government spends about $80 billion each year for approximately 800 information
			 technology investments. GAO has identified broad acquisition failures,
			 waste, and unnecessary duplication in the Government’s information
			 technology infrastructure. Experts have estimated that eliminating these
			 problems could save 25 percent – or $20 billion – of the Government’s
			 annual information technology budget.
					(5)GAO has identified strategic sourcing as a potential source of spending reductions. In 2011 GAO
			 estimated that saving 10 percent of the total or all Federal procurement
			 could generate over $50 billion in savings annually.
					(6)Federal agencies reported an estimated $108 billion in improper payments in fiscal year 2012.
					(7)Under clause 2 of Rule XI of the Rules of the House of Representatives, each standing committee
			 must hold at least one hearing during each 120 day period following its
			 establishment on waste, fraud, abuse, or mismanagement in Government
			 programs.
					(8)According to the Congressional Budget Office, by fiscal year 2015, 32 laws will expire, possibly
			 resulting in $693 billion in unauthorized appropriations. Timely
			 reauthorizations of these laws would ensure assessments of program
			 justification and effectiveness.
					(9)The findings resulting from congressional oversight of Federal Government programs should result in
			 programmatic changes in both authorizing statutes and program funding
			 levels.
					(b)Policy on deficit reduction through the reduction of unnecessary and wasteful spendingEach authorizing committee annually shall include in its Views and Estimates letter required under
			 section 301(d) of the Congressional Budget Act of 1974 recommendations to
			 the Committee on the Budget of programs within the jurisdiction of such
			 committee whose funding should be reduced or eliminated.
				610.Policy statement on unauthorized spendingIt is the policy of this resolution that the committees of jurisdiction should review all
			 unauthorized programs funded through annual appropriations to determine if
			 the programs are operating efficiently and effectively. Committees should
			 reauthorize those programs that in the committees’ judgment should
			 continue to receive funding.
			611.Policy statement on Federal regulatory policy
				(a)FindingsThe House finds the following:
					(1)Excessive regulation at the Federal level has hurt job creation and dampened the economy, slowing
			 our recovery from the economic recession.
					(2)In the first two months of 2014 alone, the Administration issued 13,166 pages of regulations
			 imposing more than $13 billion in compliance costs on job creators and
			 adding more than 16 million hours of compliance paperwork.
					(3)The Small Business Administration estimates that the total cost of regulations is as high as $1.75
			 trillion per year. Since 2009, the White House has generated over $494
			 billion in regulatory activity, with an additional $87.6 billion in
			 regulatory costs currently pending.
					(4)The Dodd-Frank financial services legislation (Public Law 111–203) resulted in more than $17 billion in compliance costs and saddled job creators with more than 58
			 million hours of compliance paperwork.
					(5)Implementation of the Affordable Care Act to date has added 132.9 million annual hours of
			 compliance paperwork, imposing $24.3 billion of compliance costs on the
			 private sector and an $8 billion cost burden on the states.
					(6)The highest regulatory costs come from rules issued by the Environmental Protection Agency (EPA);
			 these regulations are primarily targeted at the coal industry. In
			 September 2013, the EPA proposed a rule regulating greenhouse gas
			 emissions from new coal-fired power plants. The proposed standards are
			 unachievable with current commercially available technology, resulting in
			 a de-facto ban on new coal-fired power plants. Additional regulations for
			 existing coal plants are expected in the summer of 2014.
					(7)Coal-fired power plants provide roughly forty percent of the United States electricity at a low
			 cost. Unfairly targeting the coal industry with costly and unachievable
			 regulations will increase energy prices, disproportionately disadvantaging
			 energy-intensive industries like manufacturing and construction, and will
			 make life more difficult for millions of low-income and middle class
			 families already struggling to pay their bills.
					(8)Three hundred and thirty coal units are being retired or converted as a result of EPA regulations.
			 Combined with the de-facto prohibition on new plants, these retirements
			 and conversions may further increase the cost of electricity.
					(9)A recent study by Purdue University estimates that electricity prices in Indiana will rise 32
			 percent by 2023, due in part to EPA regulations.
					(10)The Heritage Foundation recently found that a phase out of coal would cost 600,000 jobs by the end
			 of 2023, resulting in an aggregate gross domestic product decrease of
			 $2.23 trillion over the entire period and reducing the income of a family
			 of four by $1200 per year. Of these jobs, 330,000 will come from the
			 manufacturing sector, with California, Texas, Ohio, Illinois,
			 Pennsylvania, Michigan, New York, Indiana, North Carolina, Wisconsin, and
			 Georgia seeing the highest job losses.
					(b)Policy on Federal regulationIt is the policy of this resolution that Congress should, in consultation with the public burdened
			 by excessive regulation, enact legislation that—
					(1)seeks to promote economic growth and job creation by eliminating unnecessary red tape and
			 streamlining and simplifying Federal regulations;
					(2)pursues a cost-effective approach to regulation, without sacrificing environmental, health, safety
			 benefits or other benefits, rejecting the premise that economic growth and
			 environmental protection create an either/or proposition;
					(3)ensures that regulations do not disproportionately disadvantage low-income Americans through a more
			 rigorous cost-benefit analysis, which also considers who will be most
			 affected by regulations and whether the harm caused is outweighed by the
			 potential harm prevented;
					(4)ensures that regulations are subject to an open and transparent process, rely on sound and publicly
			 available scientific data, and that the data relied upon for any
			 particular regulation is provided to Congress immediately upon request;
					(5)frees the many commonsense energy and water projects currently trapped in complicated bureaucratic
			 approval processes;
					(6)maintains the benefits of landmark environmental, health safety, and other statutes while scaling
			 back this administration’s heavy-handed approach to regulation, which has
			 added $494 billion in mostly ideological regulatory activity since 2009,
			 much of which flies in the face of these statutes’ intended purposes; and
					(7)seeks to promote a limited government, which will unshackle our economy and create millions of new
			 jobs, providing our Nation with a strong and prosperous future and
			 expanding opportunities for the generations to come.
					612.Policy statement on trade
				(a)FindingsThe House finds the following:
					(1)Opening foreign markets to American exports is vital to the United States economy and beneficial to
			 American workers and consumers. The Commerce Department estimates that
			 every $1 billion of United States exports supports more than 5,000 jobs
			 here at home.
					(2)A modern and competitive international tax system would facilitate global commerce for United
			 States multinational companies and would encourage foreign business
			 investment and job creation in the United States
					(3)The United States currently has an antiquated system of international taxation whereby United
			 States multinationals operating abroad pay both the foreign-country tax
			 and United States corporate taxes. They are essentially taxed twice. This
			 puts them at an obvious competitive disadvantage.
					(4)The ability to defer United States taxes on their foreign operations, which some erroneously refer
			 to as a tax loophole, cushions this disadvantage to a certain extent. Eliminating or restricting this provision (and
			 others like it) would harm United States competitiveness.
					(5)This budget resolution advocates fundamental tax reform that would lower the United States
			 corporate rate, now the highest in the industrialized world, and switch to
			 a more competitive system of international taxation. This would make the
			 United States a much more attractive place to invest and station business
			 activity and would chip away at the incentives for United States companies
			 to keep their profits overseas (because the United States corporate rate
			 is so high).
					(6)The status quo of the current tax code undermines the competitiveness of United States businesses
			 and costs the United States economy investment and jobs.
					(7)Global trade and commerce is not a zero-sum game. The idea that global expansion tends to hollow out United States operations is incorrect. Foreign-affiliate activity tends to complement, not
			 substitute for, key parent activities in the United States such as
			 employment, worker compensation, and capital investment. When United
			 States headquartered multinationals invest and expand operations abroad it
			 often leads to more jobs and economic growth at home.
					(8)American businesses and workers have shown that, on a level playing field, they can excel and
			 surpass the international competition.
					(b)Policy on tradeIt is the policy of this resolution to pursue international trade, global commerce, and a modern
			 and competitive United States international tax system in order to promote
			 job creation in the United States.
				613.No budget, no payIt is the policy of this resolution that Congress should agree to a concurrent resolution on the
			 budget every year pursuant to section 301 of the Congressional Budget Act
			 of 1974. If by April 15, a House of Congress has not agreed to a
			 concurrent resolution on the budget, the payroll administrator of that
			 House should carry out this policy in the same manner as the provisions of Public Law 113–3, the No Budget, No Pay Act of 2013, and place in an escrow account all compensation otherwise
			 required to be made for Members of that House of Congress. Withheld
			 compensation should be released to Members of that House of Congress the
			 earlier of the day on which that House of Congress agrees to a concurrent
			 resolution on the budget, pursuant to section 301 of the Congressional
			 Budget Act of 1974, or the last day of that Congress.
			
	Passed the House of Representatives April 10, 2014.Karen L. Haas,Clerk
	April 11, 2014Received and referred to the Committee on the Budget; committee discharged pursuant to Section 300 of the Congressional Budget Act; placed on the
			 calendar
